Exhibit 10.1

Adopted Effective February 16, 2005

Amended and Restated February 14, 2006

Amended and Restated June 6, 2006

Amended and Restated February 6, 2007

Amended and Restated November 6, 2007

Amended and Restated November 9, 2010

Amended and Restated February 2, 2011

Amended and Restated July 26, 2011

Amended and Restated February 5, 2013

Amended and Restated September 24, 2013

Amended and Restated February 3, 2015

Amended and Restated November 10, 2015

Amended and Restated February 7, 2017

Amended and Restated and Renamed February 4, 2020

DOLBY LABORATORIES, INC.

2020 STOCK PLAN

1. Purposes of the Plan. The purposes of this Plan are:

 

  •  

to attract and retain the best available personnel for positions of substantial
responsibility,

 

  •  

to provide additional incentive to Employees, Directors and Consultants, and

 

  •  

to promote the success of the Company’s business.

The Plan permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, Restricted Stock, Restricted Stock Units, Stock Appreciation Rights,
Deferred Stock Units, Performance Units, Performance Bonus Awards and
Performance Shares.

2. Definitions. As used herein, the following definitions will apply:

(a) “Administrator” means the Board or any of its Committees as will be
administering the Plan, in accordance with Section 4 of the Plan.

(b) “Applicable Laws” means the requirements relating to the administration of
equity-based awards or equity compensation programs under U.S. state corporate
laws, U.S. federal and state securities laws, the Code, any stock exchange or
quotation system on which the Common Stock is listed or quoted and the
applicable laws of any foreign country or jurisdiction where Awards are, or will
be, granted under the Plan.



--------------------------------------------------------------------------------

(c) “Award” means, individually or collectively, a grant under the Plan of
Options, SARs, Restricted Stock, Restricted Stock Units, Deferred Stock Units,
Performance Units, Performance Bonus Awards or Performance Shares.

(d) “Award Agreement” means the written or electronic agreement setting forth
the terms and provisions applicable to each Award granted under the Plan. The
Award Agreement is subject to the terms and conditions of the Plan.

(e) “Award Transfer Program” means any program instituted by the Administrator
that would permit Participants the opportunity to transfer for value any
outstanding Awards to a financial institution or other person or entity approved
by the Administrator. A transfer for “value” shall not be deemed to occur under
this Plan where an Award is transferred by a Participant for bona fide estate
planning purposes to a trust or other testamentary vehicle approved by the
Administrator.

(f) “Awarded Stock” means the Common Stock subject to an Award.

(g) “Board” means the Board of Directors of the Company.

(h) “Cause” means, with respect to the termination by the Company or a Related
Entity of a Participant, that such termination is for “Cause” as such term is
expressly defined in a then-effective written agreement between the Participant
and the Company or a Related Entity, or in the absence of such then-effective
written agreement and definition, is based on, in the determination of the
Administrator, the Participant’s: (i) refusal or failure to act in accordance
with any specific, lawful direction or order of the Company or a Related Entity;
(ii) unfitness or unavailability for service or unsatisfactory performance
(other than as a result of Disability); (iii) performance of any act or failure
to perform any act in bad faith and to the detriment of the Company or Related
Entity; (iv) dishonesty, intentional misconduct or material breach of any
agreement with the Company or Related Entity; or (v) commission of a crime
involving dishonesty, breach of trust, or physical or emotional harm to any
person. At least 30 days prior to the termination of the Participant’s service
pursuant to (i) or (ii) above, the Company or Related Entity shall provide the
Participant with notice of the Company’s or Related Entity’s intent to
terminate, the reason therefor, and an opportunity for the Participant to cure
such defects in his or her service to the Company’s or Related Entity’s
satisfaction. During this 30 day (or longer) period, no Award issued to the
Participant under the Plan may be exercised or purchased.

(i) “Change in Control” means the occurrence of any of the following events:

(i) For any Awards granted prior to November 6, 2007, any “person” (as such term
is used in Sections 13(d) and 14(d) of the Exchange Act) other than a Permitted
Transferee (as defined in the Company’s Amended and Restated Certificate of
Incorporation) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then outstanding voting securities; or

 

-2-



--------------------------------------------------------------------------------

(ii) For any Awards granted on or after November 6, 2007, any “person” (as such
term is used in Sections 13(d) and 14(d) of the Exchange Act) other than a
Permitted Transferee (as defined in the Company’s Amended and Restated
Certificate of Incorporation) becomes the “beneficial owner” (as defined in Rule
13d-3 of the Exchange Act), directly or indirectly, of securities of the Company
representing more than fifty percent (50%) of the total voting power represented
by the Company’s then outstanding voting securities; or

(iii) The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets; or

(iv) For any Awards granted prior to November 6, 2007, a change in the
composition of the Board occurring within a two-year period, as a result of
which fewer than a majority of the directors are Incumbent Directors. “Incumbent
Directors” means directors who either (A) are Directors as of the effective date
of the Plan, or (B) are elected, or nominated for election, to the Board with
the affirmative votes of at least a majority of the Directors at the time of
such election or nomination (but will not include an individual whose election
or nomination is in connection with an actual or threatened proxy contest
relating to the election of directors to the Company); or

(v) For any Awards granted on or after November 6, 2007, a change in the
composition of the Board occurring within a one-year period, as a result of
which fewer than a majority of the directors are Incumbent Directors. “Incumbent
Directors” means directors who either (A) are Directors as of the effective date
of the Plan, or (B) are elected, or nominated for election, to the Board with
the affirmative votes of at least a majority of the Directors at the time of
such election or nomination (but will not include an individual whose election
or nomination is in connection with an actual or threatened proxy contest
relating to the election of directors to the Company); or

(vi) The consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation.

(j) “Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code or regulation thereunder shall include such section
or regulation, any valid regulation promulgated under such section, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.

(k) “Committee” means a committee of Directors or other individuals satisfying
Applicable Laws appointed by the Board in accordance with Section 4 of the Plan.

(l) “Common Stock” means the Class A Common Stock of the Company, or in the case
of certain Stock Appreciation Rights or Performance Units, the cash equivalent
thereof.

(m) “Company” means Dolby Laboratories, Inc., a Delaware corporation, or any
successor thereto.

(n) “Consultant” means any person, including an advisor, engaged by the Company
or a Related Entity to render services to such entity.

 

-3-



--------------------------------------------------------------------------------

(o) “Deferred Stock Unit” means an Award that the Administrator permits to be
paid in installments or on a deferred basis pursuant to Sections 4 and 13 of the
Plan.

(p) “Director” means a member of the Board.

(q) “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code, provided that in the case of Awards other than
Incentive Stock Options, the Administrator in its discretion may determine
whether a permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Administrator from time to time.

(r) “Dividend Equivalent” means a credit, made at the discretion of the
Administrator, to the account of a Participant in an amount equal to the cash
dividends paid on one Share for each Share represented by an Award held by such
Participant.

(s) “Employee” means any person, including Officers and Directors, employed by
the Company or a Related Entity. Neither service as a Director nor payment of a
director’s fee by the Company or Related Entity will be sufficient to constitute
“employment” by the Company or Related Entity.

(t) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
Reference to a specific section of the Exchange Act or regulation thereunder
shall include such section or regulation, any valid regulation promulgated under
such section, and any comparable provision of any future legislation or
regulation amending, supplementing or superseding such section or regulation.

(u) “Exchange Program” means a program under which (i) outstanding Awards are
surrendered or cancelled in exchange for Awards of the same type (which may have
lower exercise prices and different terms), Awards of a different type, and/or
cash, and/or (ii) the exercise price of an outstanding Award is reduced. The
Administrator will determine the terms and conditions of any Exchange Program in
its sole discretion; provided, however, that the Administrator may only
institute an Exchange Program with the approval of the Company’s stockholders.

(v) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

(i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the New York Stock
Exchange, the Nasdaq Global Market, the Nasdaq Global Select Market or the
Nasdaq Capital Market, its Fair Market Value will be the closing sales price for
such stock (or the closing bid, if no sales were reported) as quoted on such
exchange or system for the day of determination, as reported in The Wall Street
Journal or such other source as the Administrator deems reliable;

(ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a Share of Common
Stock will be the mean between the high bid and low asked prices for the Common
Stock for the day of determination, as reported in The Wall Street Journal or
such other source as the Administrator deems reliable; or

 

-4-



--------------------------------------------------------------------------------

(iii) In the absence of an established market for the Common Stock, the Fair
Market Value will be determined in good faith by the Administrator.

(iv) Notwithstanding the preceding, for federal, state, and local income tax
reporting purposes and for such other purposes as the Administrator deems
appropriate, the Fair Market Value shall be determined by the Administrator in
accordance with uniform and nondiscriminatory standards adopted by it from time
to time.

(w) “Good Reason” means the occurrence following a Change in Control of any of
the following events or conditions unless consented to by the Participant:

(i) For any Awards granted prior to November 6, 2007, a reduction in the
Participant’s base salary to a level below that in effect at any time within six
(6) months preceding the consummation of a Change in Control or at any time
thereafter; or

(ii) For any Awards granted on or after November 6, 2007, a material reduction
in the Participant’s base salary to a level below that in effect immediately
preceding the consummation of a Change in Control or at any time thereafter; or

(iii) Requiring the Participant to be based at any place outside a 50-mile
radius from the Participant’s job location or residence prior to the Change in
Control except for reasonably required travel on business which is not
materially greater than such travel requirements prior to the Change in Control.

(x) “Incentive Stock Option” means an Option that by its terms qualifies and
otherwise is intended to qualify as an incentive stock option within the meaning
of Section 422 of the Code and the regulations promulgated thereunder.

(y) “Inside Director” means a Director who is an Employee.

(z) “Nonstatutory Stock Option” means an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.

(aa) “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

(bb) “Option” means a stock option granted pursuant to the Plan.

(cc) “Outside Director” means a Director who is not an Employee.

(dd) “Parent” means a “parent corporation,” whether now or hereafter existing,
as defined in Section 424(e) of the Code.

(ee) “Participant” means the holder of an outstanding Award.

(ff) “Performance-Based Award” means any Award that is subject to the terms and
conditions set forth in Section 12.

 

-5-



--------------------------------------------------------------------------------

(gg) “Performance Bonus Award” means a cash award set forth in Section 11.

(hh) “Performance Goals” means the goal(s) determined by the Administrator (in
its discretion) to be applicable to a Participant with respect to an Award. For
example, but not by way of limitation, the Performance Goals applicable to an
Award may provide for a targeted level or levels of achievement using one or
more of the following measures: (i) revenue, (ii) gross margin, (iii) operating
margin, (iv) operating income, (v) pre-tax profit, (vi) earnings before
interest, taxes and depreciation, (vii) net income, (viii) cash flow,
(ix) expenses, (x) the market price of the Share, (xi) earnings, (xii) return on
stockholder equity, (xiii) return on capital, (xiv) product quality,
(xv) economic value added, (xvi) number of customers, (xvii) market share,
(xviii) return on investments, (xix) profit after taxes, (xx) customer
satisfaction, (xxi) business divestitures and acquisitions, (xxii) supplier
awards from significant customers, (xxiii) new product development,
(xxiv) working capital, (xxv) objectively determinable individual objectives,
(xxvi) time to market, (xxvii) return on net assets, and (xxviii) sales. The
Performance Goals may differ from Participant to Participant and from Award to
Award. Any Performance Goal used may be measured (1) in absolute terms, (2) in
combination with another Performance Goal or Goals (for example, but not by way
of limitation, as a ratio or matrix), (3) in relative terms (including, but not
limited to, as compared to results for other periods of time, and/or against
another company, companies or an index or indices), (4) on a per-share or
per-capita basis, (5) against the performance of the Company as a whole or a
specific business unit(s), business segment(s) or product(s) of the Company,
and/or (6) on a pre-tax or after-tax basis. The Administrator, in its
discretion, will determine whether any significant element(s) or item(s) will be
included in or excluded from the calculation of any Performance Goal with
respect to any Participants (for example, but not by way of limitation, the
effect of mergers and acquisitions). As determined in the discretion of the
Administrator, achievement of Performance Goals for a particular Award may be
calculated in accordance with the Company’s financial statements, prepared in
accordance with generally accepted accounting principles, or as adjusted for
certain costs, expenses, gains and losses to provide non-GAAP measures of
operating results.

(ii) “Performance Share” means an Award granted to a Service Provider pursuant
to Section 10 of the Plan.

(jj) “Performance Unit” means an Award granted to a Service Provider pursuant to
Section 10 of the Plan.

(kk) “Period of Restriction” means the period during which Restricted Stock
Units and/or the transfer of Shares of Restricted Stock are subject to
restrictions and therefore, the Shares are subject to a substantial risk of
forfeiture. Such restrictions may be based on the passage of time, continued
service, the achievement of Performance Goals, and/or the occurrence of other
events as determined by the Administrator.

(ll) “Plan” means this 2020 Stock Plan. The Plan was originally named the “2005
Stock Plan” when adopted effective February 16, 2005, and was renamed the “2020
Stock Plan” effective February 4, 2020.

 

-6-



--------------------------------------------------------------------------------

(mm) “Related Entity” means any Parent, Subsidiary and any business,
corporation, partnership, limited liability company or other entity in which the
Company, a Parent or a Subsidiary holds a substantial ownership interest,
directly or indirectly.

(nn) “Restricted Stock” means Shares issued pursuant to a Restricted Stock award
under the Plan or issued pursuant to the early exercise of an Option.

(oo) “Restricted Stock Unit” means a bookkeeping entry representing an amount
equal to the Fair Market Value of one Share, granted pursuant to Section 8. Each
Restricted Stock Unit represents an unfunded and unsecured obligation of the
Company.

(pp) “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to Rule
16b-3, as in effect when discretion is being exercised with respect to the Plan.

(qq) “Section 16(b)” means Section 16(b) of the Exchange Act.

(rr) “Service Provider” means an Employee, Director or Consultant.

(ss) “Share” means a share of the Common Stock, as adjusted in accordance with
Section 17 of the Plan.

(tt) “Stock Appreciation Right” or “SAR” means an Award, granted alone or in
connection with an Option, that pursuant to Section 9 of the Plan is designated
as a SAR.

(uu) “Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code.

(vv) “Unvested Awards” shall mean any Award that (i) was granted to an
individual in connection with such individual’s position as a Service Provider
and (ii) is still subject to vesting or lapsing of Company repurchase rights or
similar restrictions.

3. Stock Subject to the Plan.

(a) Stock Subject to the Plan. Subject to the provisions of Section 17 of the
Plan, the maximum aggregate number of Shares that may be issued under the Plan
is 55,000,000. Any Shares subject to an Award with a per Share exercise (or
purchase) price equal to or greater than 100% of Fair Market Value on the date
of grant shall be counted against the numerical limits of this Section 3 as one
(1) Share for every one (1) Share subject thereto. Except as provided in the
previous sentence, any Shares subject to any other Award, including specifically
any Restricted Stock, Restricted Stock Unit, Performance Unit, Performance
Shares, or any other Award with a per Share exercise (or purchase) price lower
than 100% of Fair Market Value on the date of grant, shall be counted against
the numerical limits of this Section 3 as follows: (i) for any Awards granted
prior to February 2, 2011, as two (2) Shares for every one (1) Share subject
thereto and shall be counted as two (2) Shares for every one (1) Share returned
to or deemed not issued from the Plan pursuant to this Section 3; and (ii) for
any Awards granted on or after February 2, 2011, as 1.6 Shares for every one
(1) Share subject thereto and shall be counted as 1.6 Shares for every one
(1) Share returned to or deemed not issued from the Plan pursuant to this
Section 3. The Shares may be authorized, but unissued, or reacquired Common
Stock.

 

-7-



--------------------------------------------------------------------------------

(b) Lapsed Awards and Share Accounting. If an Award expires or becomes
unexercisable without having been exercised in full, or, with respect to
Restricted Stock, Restricted Stock Units, Deferred Stock Units, Performance
Shares or Performance Units, is forfeited to or repurchased by the Company, the
unpurchased Shares (or for Awards other than Options and Stock Appreciation
Rights, the forfeited or repurchased Shares) which were subject thereto will
become available for future grant or sale under the Plan (unless the Plan has
terminated). Upon exercise of a Stock Appreciation Right settled in Shares, the
gross number of Shares covered by the portion of the Award so exercised will
cease to be available under the Plan. Shares that have actually been issued
under the Plan under any Award will not be returned to the Plan and will not
become available for future distribution under the Plan; provided, however, that
if unvested Shares of Restricted Stock, Restricted Stock Units, Deferred Stock
Units, Performance Shares or Performance Units are repurchased by the Company or
are forfeited to the Company, such Shares will become available for future grant
under the Plan. Shares used to pay the exercise or purchase price of an Award
(including specifically an Option exercised through an approved net exercise
feature as provided in Section 7(d)(vi) and/or to satisfy the tax withholding
obligations related to an Option or Stock Appreciation Right will not become
available for future grant or sale under the Plan. Shares used to satisfy tax
withholding obligations related to any Award hereunder shall not become
available for future grant or sale under the Plan. To the extent an Award under
the Plan is paid out in cash rather than Shares, such cash payment will not
reduce the number of Shares available for issuance under the Plan.
Notwithstanding anything in the Plan or any Award Agreement to the contrary,
Shares actually issued pursuant to Awards transferred under any Award Transfer
Program will not be again available for grant under the Plan. Notwithstanding
the foregoing provisions of this Section 3(b), subject to adjustment as provided
in Section 17, the maximum number of Shares that may be issued upon the exercise
of Incentive Stock Options will equal the aggregate Share number stated in
Section 3(a), plus, to the extent allowable under Section 422 of the Code and
the Treasury Regulations promulgated thereunder, any Shares that become
available for issuance under the Plan under this Section 3(b).

4. Administration of the Plan.

(a) Procedure.

(i) Multiple Administrative Bodies. Different Committees with respect to
different groups of Service Providers may administer the Plan.

(ii) Section 162(m). To the extent that the Administrator determines it to be
desirable or necessary to qualify previously-granted Awards hereunder as
“performance-based compensation” within the meaning of Section 162(m) of the
Code, the Plan will be administered by a Committee of two or more “outside
directors” within the meaning of Section 162(m) of the Code.

(iii) Rule 16b-3. To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder will be
structured to satisfy the requirements for exemption under Rule 16b-3.

 

-8-



--------------------------------------------------------------------------------

(iv) Other Administration. Other than as provided above, the Plan will be
administered by (A) the Board or (B) a Committee, which committee will be
constituted to satisfy Applicable Laws.

(v) Delegation of Authority for Day-to-Day Administration. Except to the extent
prohibited by Applicable Law, the Administrator may delegate to one or more
individuals the day-to-day administration of the Plan and any of the functions
assigned to it in this Plan. Such delegation may be revoked at any time.

(b) Powers of the Administrator. Subject to the provisions of the Plan, and in
the case of a Committee, subject to the specific duties delegated by the Board
to such Committee, the Administrator will have the authority, in its discretion:

(i) to determine the Fair Market Value;

(ii) to select the Service Providers to whom Awards may be granted hereunder;

(iii) to determine the number of Shares to be covered by each Award granted
hereunder;

(iv) to approve forms of agreement for use under the Plan;

(v) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder. Such terms and conditions include, but
are not limited to, the exercise price, the time or times when Awards may be
exercised (which may be based on performance criteria), any vesting acceleration
or waiver of forfeiture or repurchase restrictions, and any restriction or
limitation regarding any Award or the Shares relating thereto, based in each
case on such factors as the Administrator, in its sole discretion, will
determine;

(vi) to construe and interpret the terms of the Plan and Awards granted pursuant
to the Plan;

(vii) to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws including qualifying for preferred
tax treatment under applicable foreign tax laws;

(viii) to modify or amend each Award (subject to Section 17(c) of the Plan),
including the discretionary authority to extend the post-termination
exercisability period of Awards longer than is otherwise provided for in the
Plan; provided, however that in no event may the term of an Option or SAR be
extended such that its maximum term exceeds ten (10) years from the grant date;
provided, further that no Exchange Program can be implemented without prior
stockholder approval;

(ix) to allow Participants to satisfy withholding tax obligations as provided in
Section 26;

 

-9-



--------------------------------------------------------------------------------

(x) to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator;

(xi) to allow a Participant, in compliance with all Applicable Laws, including,
but not limited to, Section 409A of the Code, to defer the receipt of the
payment of cash or the delivery of Shares that would otherwise be due to such
Participant under an Award;

(xii) to determine whether Awards will be settled in Shares, cash or in any
combination thereof;

(xiii) to determine whether Awards will be adjusted for Dividend Equivalents;
provided, however that in no event will a Dividend Equivalent be attached to an
Option or SAR, nor will a Dividend Equivalent be paid out on any full-value
Award prior to the vesting of such Award;

(xiv) to establish a program, in compliance with all Applicable Laws, including
specifically Section 409A of the Code, whereby Service Providers designated by
the Administrator can reduce compensation otherwise payable in cash in exchange
for Awards under the Plan;

(xv) to impose such restrictions, conditions or limitations as it determines
appropriate as to the timing and manner of any resales by a Participant or other
subsequent transfers by the Participant of any Shares issued as a result of or
under an Award, including without limitation, (A) restrictions under an insider
trading policy, and (B) restrictions as to the use of a specified brokerage firm
for such resales or other transfers;

(xvi) to determine the terms and conditions of, and with the approval of the
Company’s stockholders to institute, any Exchange Program;

(xvii) to require that the Participant’s rights, payments and benefits with
respect to an Award (including amounts received upon the settlement or exercise
of an Award) shall be subject to reduction, cancellation, forfeiture or
recoupment upon the occurrence of certain specified events, in addition to any
otherwise applicable vesting or performance conditions of an Award, as may be
specified in an Award Agreement at the time of the Award, or later if
(A) Applicable Laws require the Company to adopt a policy requiring such
reduction, cancellation, forfeiture or recoupment, or (B) pursuant to an
amendment of an outstanding Award; and

(xviii) to make all other determinations deemed necessary or advisable for
administering the Plan.

(c) Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations will be final and binding on all Participants
and any other holders of Awards.

5. Eligibility. Nonstatutory Stock Options, Restricted Stock, Restricted Stock
Units, Stock Appreciation Rights, Performance Units, Performance Bonus Awards,
Performance Shares and Deferred Stock Units may be granted to Service Providers.
Incentive Stock Options may be granted only to Employees as required by the
Code.

 

-10-



--------------------------------------------------------------------------------

6. Limitations.

(a) ISO $100,000 Rule. Each Option will be designated in the Award Agreement as
either an Incentive Stock Option or a Nonstatutory Stock Option. However,
notwithstanding such designation, to the extent that the aggregate Fair Market
Value of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Participant during any calendar year
(under all plans of the Company and a Related Entity) exceeds $100,000, such
Options will be treated as Nonstatutory Stock Options. For purposes of this
Section 6(a), Incentive Stock Options will be taken into account in the order in
which they were granted. The Fair Market Value of the Shares will be determined
as of the time the Option with respect to such Shares is granted.

(b) No Rights as a Service Provider. Neither the Plan nor any Award shall confer
upon a Participant any right with respect to continuing his or her relationship
as a Service Provider, nor shall they interfere in any way with the right of the
Participant or the right of the Company or a Related Entity to terminate such
relationship at any time, with or without cause.

(c) Limitations on Grants. The following limitations shall apply to Awards under
the Plan:

(i) No Service Provider shall be granted, in any fiscal year of the Company,
(A) Options or SARs to purchase more than 2,000,000 Shares, (B) Restricted Stock
or Restricted Stock Units covering more than 2,000,000 Shares, (C) Performance
Shares covering more than 2,000,000 Shares or (D) Performance Units or
Performance Bonus Awards that could result in such Service Provider receiving
more than $5,000,000.

(ii) In connection with his or her initial service, a Service Provider may be
granted Options or SARS to purchase up to an additional 2,000,000 Shares, which
shall not count against the limit set forth in subsection (i) above.

(iii) If an Award is cancelled in the same fiscal year of the Company in which
it was granted (other than in connection with a transaction described in
Section 17(c)), the cancelled Award will be counted against the limits set forth
in subsections (i) and (ii) above.

(d) Outside Director Award Limitations.

(i) Cash-Settled Awards. No Outside Director may be granted, in any fiscal year
of the Company, cash-settled Awards with a grant date fair value (determined in
accordance with U.S. generally accepted accounting principles) of more than
$1,000,000, increased to $2,000,000 in connection with his or her initial
service.

(ii) Stock-Settled Awards. No Outside Director may be granted, in any fiscal
year of the Company, stock-settled Awards with a grant date fair value
(determined in accordance with U.S. generally accepted accounting principles) of
more than $1,000,000, increased to $2,000,000 in connection with his or her
initial service.

 

-11-



--------------------------------------------------------------------------------

7. Stock Options.

(a) Term of Option. The term of each Option will be stated in the Award
Agreement; provided, however, that the term will be no more than ten (10) years
from the date of grant thereof. In the case of an Incentive Stock Option, the
term will be ten (10) years from the date of grant or such shorter term as may
be provided in the Award Agreement. Moreover, in the case of an Incentive Stock
Option granted to a Participant who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the total
combined voting power of all classes of stock of the Company or of any Parent or
Subsidiary, the term of the Incentive Stock Option will be five (5) years from
the date of grant or such shorter term as may be provided in the Award
Agreement. Incentive Stock Options may be granted only to an Employee of the
Company or of a Parent or Subsidiary.

(b) Option Exercise Price. The per Share exercise price for the Shares to be
issued pursuant to exercise of an Option will be no less than 100% of the Fair
Market Value per Share on the date of grant. Notwithstanding the foregoing, in
the case of an Incentive Stock Option granted to an Employee who, at the time
the Incentive Stock Option is granted, owns stock representing more than ten
percent (10%) of the voting power of all classes of stock of the Company or of
any Parent or Subsidiary, the per Share exercise price will be no less than 110%
of the Fair Market Value per Share on the date of grant.

(c) Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator will fix the period within which the Option may be exercised and
will determine any conditions that must be satisfied before the Option may be
exercised.

(d) Form of Consideration. The Administrator will determine the acceptable form
of consideration for exercising an Option, including the method of payment. In
the case of an Incentive Stock Option, the Administrator will determine the
acceptable form of consideration at the time of grant. Such consideration to the
extent permitted by Applicable Laws may consist entirely of:

(i) cash;

(ii) check;

(iii) promissory note;

(iv) other Shares which meet the conditions established by the Administrator to
avoid adverse accounting consequences (as determined by the Administrator);

(v) consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan;

(vi) consideration received by the Company under a net exercise program
(surrendering shares subject to the Option to pay the applicable exercise price
and/or associated tax withholding obligation) implemented by the Company
(whether through a broker or otherwise) in connection with the Plan;

 

-12-



--------------------------------------------------------------------------------

(vii) a reduction in the amount of any Company liability to the Participant;

(viii) any combination of the foregoing methods of payment; or

(ix) such other consideration and method of payment for the issuance of Shares
to the extent permitted by Applicable Laws.

(e) Exercise of Option.

(i) Procedure for Exercise; Rights as a Stockholder. Any Option granted
hereunder will be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Award Agreement. An Option may not be exercised for a fraction of a
Share.

An Option will be deemed exercised when the Company receives: (x) written or
electronic notice of exercise (in such form as the Administrator may specify
from time to time) from the person entitled to exercise the Option, and (y) full
payment for the Shares with respect to which the Option is exercised (together
with any applicable withholding taxes). Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Award Agreement and the Plan. Shares issued upon exercise of an
Option will be issued in the name of the Participant or, if requested by the
Participant, in the name of the Participant and his or her spouse. Until the
Shares are issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a stockholder will exist with
respect to the Awarded Stock, notwithstanding the exercise of the Option. The
Company will issue (or cause to be issued) such Shares promptly after the Option
is exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 17 of the Plan or the applicable Award Agreement.

Exercising an Option in any manner will decrease the number of Shares thereafter
available, both for purposes of the Plan and for sale under the Option, by the
number of Shares as to which the Option is exercised.

(ii) Termination of Relationship as a Service Provider. If a Participant ceases
to be a Service Provider, other than upon the Participant’s death or Disability,
the Participant may exercise his or her Option within such period of time as is
specified in the Award Agreement to the extent that the Option is vested on the
date of termination of service (but in no event later than the expiration of the
term of such Option as set forth in the Award Agreement). In the absence of a
specified time in the Award Agreement, the Option will remain exercisable for
three (3) months following the Participant’s termination of service. Unless
otherwise provided by the Administrator, if on the date of termination of
service the Participant is not vested as to his or her entire Option, the Shares
covered by the unvested portion of the Option will revert to the Plan. If after
termination of service the Participant does not exercise his or her Option
within the time specified by the Administrator, the Option will terminate, and
the Shares covered by such Option will revert to the Plan.

 

-13-



--------------------------------------------------------------------------------

(iii) Disability of Participant. If a Participant ceases to be a Service
Provider as a result of the Participant’s Disability, the Participant may
exercise his or her Option within such period of time as is specified in the
Award Agreement to the extent the Option is vested on the date of termination of
service (but in no event later than the expiration of the term of such Option as
set forth in the Award Agreement). In the absence of a specified time in the
Award Agreement, the Option will remain exercisable for twelve (12) months
following the Participant’s termination of service. Unless otherwise provided by
the Administrator, if on the date of termination of service the Participant is
not vested as to his or her entire Option, the Shares covered by the unvested
portion of the Option will revert to the Plan. If after termination of service
the Participant does not exercise his or her Option within the time specified
herein, the Option will terminate, and the Shares covered by such Option will
revert to the Plan.

(iv) Death of Participant. If a Participant dies while a Service Provider, the
Option may be exercised following the Participant’s death within such period of
time as is specified in the Award Agreement to the extent that the Option is
vested on the date of death (but in no event may the option be exercised later
than the expiration of the term of such Option as set forth in the Award
Agreement), by the Participant’s designated beneficiary, provided such
beneficiary has been designated prior to Participant’s death in a form
acceptable to the Administrator. If no such beneficiary has been designated by
the Participant, then such Option may be exercised by the personal
representative of the Participant’s estate or by the person(s) to whom the
Option is transferred pursuant to the Participant’s will or in accordance with
the laws of descent and distribution. In the absence of a specified time in the
Award Agreement, the Option will remain exercisable for twelve (12) months
following Participant’s death. Unless otherwise provided by the Administrator,
if at the time of death Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option will
immediately revert to the Plan. If the Option is not so exercised within the
time specified herein, the Option will terminate, and the Shares covered by such
Option will revert to the Plan.

8. Restricted Stock and Restricted Stock Units.

(a) Restricted Stock.

(i) Grant of Restricted Stock. Subject to the terms and provisions of the Plan,
the Administrator, at any time and from time to time, may grant Shares of
Restricted Stock to Service Providers in such amounts as the Administrator, in
its sole discretion, will determine.

(ii) Restricted Stock Agreement. Each Award of Restricted Stock will be
evidenced by an Award Agreement that will specify the Period of Restriction, the
number of Shares granted, and such other terms and conditions as the
Administrator, in its sole discretion, will determine. Unless the Administrator
determines otherwise, Shares of Restricted Stock will be held by the Company as
escrow agent until the restrictions on such Shares have lapsed.

(iii) Transferability. Except as provided in this Section 8, Shares of
Restricted Stock may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated until the end of the applicable Period of Restriction.

 

-14-



--------------------------------------------------------------------------------

(iv) Other Restrictions. The Administrator, in its sole discretion, may impose
such other restrictions on Shares of Restricted Stock as it may deem advisable
or appropriate, including granting such an Award of Restricted Stock subject to
the requirements of Section 12.

(v) Removal of Restrictions. Except as otherwise provided in this Section 8,
Shares of Restricted Stock covered by each Restricted Stock grant made under the
Plan will be released from escrow as soon as practicable after the last day of
the Period of Restriction. The Administrator, in its discretion, may accelerate
the time at which any restrictions will lapse or be removed.

(vi) Voting Rights. During the Period of Restriction, Service Providers holding
Shares of Restricted Stock granted hereunder may exercise full voting rights
with respect to those Shares, unless the Administrator determines otherwise.

(vii) Dividends and Other Distributions. During the Period of Restriction,
Service Providers holding Shares of Restricted Stock will be entitled to receive
all dividends and other distributions paid with respect to such Shares unless
otherwise provided in the Award Agreement. If any such dividends or
distributions are paid in Shares, the Shares will be subject to the same
restrictions on transferability and forfeitability as the Shares of Restricted
Stock with respect to which they were paid.

(viii) Return of Restricted Stock to Company. On the date set forth in the Award
Agreement, the Restricted Stock for which restrictions have not lapsed will
revert to the Company and again will become available for grant under the Plan.

(b) Restricted Stock Units.

(i) Grant of Restricted Stock Units. Subject to the terms and provisions of the
Plan, the Administrator, at any time and from time to time, may grant Restricted
Stock Units in such amounts as the Administrator, in its sole discretion, will
determine. After the Administrator determines that it will grant Restricted
Stock Units under the Plan, it will advise the Participant in an Award Agreement
of the terms, conditions, and restrictions related to the grant, including the
number of Restricted Stock Units.

(ii) Vesting Criteria and Other Terms. The Administrator will set vesting
criteria in its discretion, which, depending on the extent to which the criteria
are met, will determine the number of Restricted Stock Units that will be paid
out to the Participant. The Administrator may set vesting criteria based upon
service with the Company, the achievement of Company-wide, business unit, or
individual goals (including, but not limited to, continued employment),
Performance Goals or any other basis determined by the Administrator in its
discretion.

(iii) Earning Restricted Stock Units. Upon meeting the applicable vesting
criteria, the Participant will be entitled to receive a payout as determined by
the Administrator. Notwithstanding the foregoing, at any time after the grant of
Restricted Stock Units, the Administrator, in its sole discretion, may reduce or
waive any vesting criteria that must be met to receive a payout.

 

-15-



--------------------------------------------------------------------------------

(iv) Form and Timing of Payment. Payment of earned Restricted Stock Units will
be made as soon as practicable after the date(s) determined by the Administrator
and set forth in the Award Agreement. The Administrator, in its sole discretion,
may settle earned Restricted Stock Units only in cash, Shares, or a combination
of both.

(v) Cancellation. On the date set forth in the Award Agreement, all unearned
Restricted Stock Units will be forfeited to the Company.

9. Stock Appreciation Rights.

(a) Grant of SARs. Subject to the terms and conditions of the Plan, a SAR may be
granted to Service Providers at any time and from time to time as will be
determined by the Administrator, in its sole discretion.

(b) Number of Shares. The Administrator will have complete discretion to
determine the number of SARs granted to any Service Provider.

(c) Exercise Price and Other Terms. The Administrator, subject to the provisions
of the Plan, will have complete discretion to determine the terms and conditions
of SARs granted under the Plan. Notwithstanding the foregoing, the per Share
exercise price for the Shares to be issued pursuant to exercise of a SAR will be
no less than 100% of the Fair Market Value per Share on the date of grant.

(d) Exercise of SARs. SARs will be exercisable on such terms and conditions as
the Administrator, in its sole discretion, will determine.

(e) SAR Agreement. Each SAR grant will be evidenced by an Award Agreement that
will specify the exercise price, the term of the SAR, the conditions of
exercise, and such other terms and conditions as the Administrator, in its sole
discretion, will determine.

(f) Expiration of SARs. An SAR granted under the Plan will expire upon the date
determined by the Administrator, in its sole discretion, and set forth in the
Award Agreement. Notwithstanding the foregoing, the term of each SAR will be no
more than ten (10) years from the date of grant thereof and the rules of
Sections 7(e)(ii), 7(e)(iii) and 7(e)(iv) also will apply to SARs.

(g) Payment of SAR Amount. Upon exercise of an SAR, a Participant will be
entitled to receive payment from the Company in an amount determined by
multiplying:

(i) The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times

(ii) The number of Shares with respect to which the SAR is exercised.

At the discretion of the Administrator, the payment upon SAR exercise may be in
cash, in Shares of equivalent value, or in some combination thereof.

 

-16-



--------------------------------------------------------------------------------

10. Performance Units and Performance Shares.

(a) Grant of Performance Units/Shares. Subject to the terms and conditions of
the Plan, Performance Units and Performance Shares may be granted to Service
Providers at any time and from time to time, as will be determined by the
Administrator, in its sole discretion. The Administrator will have complete
discretion in determining the number of Performance Units and Performance Shares
granted to each Participant.

(b) Value of Performance Units/Shares. Each Performance Unit will have an
initial value that is established by the Administrator on or before the date of
grant. Each Performance Share will have an initial value equal to the Fair
Market Value of a Share on the date of grant.

(c) Performance Objectives and Other Terms. The Administrator will set
performance objectives or other vesting provisions (including, without
limitation, continued status as a Service Provider) in its discretion which,
depending on the extent to which they are met, will determine the number or
value of Performance Units/Shares that will be paid out to the Service
Providers. The time period during which the performance objectives must be met
will be called the “Performance Period.” Each Award of Performance Units/Shares
will be evidenced by an Award Agreement that will specify the Performance
Period, and such other terms and conditions as the Administrator, in its sole
discretion, will determine. The Administrator may set Performance Goals based
upon the achievement of Company-wide, divisional, or individual goals,
applicable federal or state securities laws, or any other basis determined by
the Administrator in its discretion.

(d) Earning of Performance Units/Shares. After the applicable Performance Period
has ended, the holder of Performance Units/Shares will be entitled to receive a
payout of the number of Performance Units/Shares earned by the Participant over
the Performance Period, to be determined as a function of the extent to which
the corresponding performance objectives have been achieved. After the grant of
a Performance Unit/Share, the Administrator, in its sole discretion, may reduce
or waive any performance objectives for such Performance Unit/Share.

(e) Form and Timing of Payment of Performance Units/Shares. Payment of earned
Performance Units/Shares will be made as soon after the expiration of the
applicable Performance Period at the time determined by the Administrator. The
Administrator, in its sole discretion, may pay earned Performance Units/Shares
in the form of cash, in Shares (which have an aggregate Fair Market Value equal
to the value of the earned Performance Units/Shares at the close of the
applicable Performance Period) or in a combination thereof.

(f) Cancellation of Performance Units/Shares. On the date set forth in the Award
Agreement, all unearned or unvested Performance Units/Shares will be forfeited
to the Company, and again will be available for grant under the Plan.

11. Performance Bonus Awards. Any Service Provider selected by the Committee may
be granted one or more Performance-Based Awards in the form of a cash bonus
payable upon the attainment of Performance Goals or other performance metrics,
in each case that are established by the Committee, in each case on a specified
date or dates or over any period or periods determined by the Committee.

 

-17-



--------------------------------------------------------------------------------

12. Terms and Conditions of Any Performance-Based Award.

(a) Purpose. If the Committee, in its discretion, decides to grant a
Performance-Based Award subject to Performance Goals, the provisions of this
Section 12 will apply; provided, however, that the Committee may in its
discretion grant Awards that are based on Performance Goals or other specific
criteria or goals that do not satisfy the requirements of this Section 12.

(b) Procedures with Respect to Performance Based Awards. The Committee will, in
writing, (a) designate one or more Participants who are to receive one or more
Performance Based Awards, (b) select the Performance Goals applicable to the
Performance Period, (c) establish the Performance Goals, and amounts or methods
of computation of such Awards, as applicable, which may be earned for such
Performance Period, and (d) specify the relationship between Performance Goals
and the amounts or methods of computation of such Awards, as applicable, to be
earned by each Participant for such Performance Period. Following the completion
of each Performance Period, the Committee will certify in writing whether the
applicable Performance Goals have been achieved for such Performance Period. In
determining the amounts earned by a Participant, the Committee will have the
right to increase, reduce or eliminate the amount payable at a given level of
performance to take into account additional factors that the Committee may deem
relevant to the assessment of individual or corporate performance for the
Performance Period.

(c) Payment of Performance Based Awards. Unless otherwise provided in the
applicable Award Agreement, a Participant must be employed by the Company or a
Related Entity on the day a Performance-Based Award for such Performance Period
is paid to the Participant.

13. Deferred Stock Units. Deferred Stock Units shall consist of a Restricted
Stock, Performance Share or Performance Unit Award that the Administrator, in
its sole discretion permits to be paid out in installments or on a deferred
basis, in accordance with rules and procedures established by the Administrator.
Deferred Stock Units may be settled, in the discretion of the Administrator, in
cash, Shares or a combination thereof.

14. Outside Director Awards. Except as provided in Section 14(e), grants of
Awards to Outside Directors pursuant to this Section 14 will be automatic and
will be made in accordance with the following provisions:

(a) Type of Award. The Company shall grant Restricted Stock Units to Outside
Directors automatically pursuant to this Section 14 for all Awards on or after
November 10, 2015. All Restricted Stock Units granted pursuant to this
Section 14 will be subject to the other terms and conditions of the Plan.

(b) Initial Restricted Stock Unit Award. Each person who first becomes an
Outside Director on or after November 10, 2015 will be automatically granted an
Award of Restricted Stock Units on the date upon which such person first becomes
an Outside Director, whether through election by the stockholders of the Company
or appointment by the Board to fill a vacancy (an “Initial Restricted Stock Unit
Award”); provided, however, that an Inside Director who ceases to be an Inside
Director but who remains a Director will not receive an Initial Restricted Stock
Unit Award. Each Initial Restricted Stock Unit Award granted under this
Section 14(b) to an Outside Director who was first appointed or elected to the
Board effective as of the date of an annual meeting of stockholders shall cover
that number of Shares as determined by dividing a dollar amount as set by the
Board or

 

-18-



--------------------------------------------------------------------------------

any authorized Committee from time to time by the average of the Fair Market
Value of a Share for the thirty (30) trading days ending on (and including) the
trading day immediately preceding the date of grant, rounded down to the nearest
whole Restricted Stock Unit. Each Initial Restricted Stock Unit Award granted
under this Section 14(b) to an Outside Director who was first appointed or
elected to the Board effective as of any date other than the date of an annual
meeting of stockholders shall be prorated such that the Initial Restricted Stock
Unit Award shall cover that number of Shares determined by multiplying a dollar
amount as set by the Board or any authorized Committee from time to time by a
fraction the numerator of which is equal to the number of fully completed months
between the date such Outside Director was first appointed or elected to the
Board and the expected date of the next annual meeting of stockholders, and a
denominator of which is equal to twelve (12), with the result divided by the
average of the Fair Market Value of a Share for the thirty (30) trading days
ending on (and including) the trading day immediately preceding the date of
grant, rounded down to the nearest whole Restricted Stock Unit. By way of
example only, if an Outside Director is first appointed or elected to the Board
as of July 1 (which is not the date of an annual meeting of stockholders), and
the next annual meeting of stockholders is expected to occur on December 15, the
Outside Director will receive an Initial Restricted Stock Unit Award covering
that number of Shares as determined by multiplying such dollar amount set by the
Board (or such authorized Committee) by 5/12 (the number of fully completed
months between July 1 and December 15, and a denominator of twelve (12)), with
the result divided by the average of the Fair Market Value of a Share for the
thirty (30) trading days ending on (and including) the trading day immediately
preceding the date of grant, rounded down to the nearest whole Restricted Stock
Unit.

(c) Annual Restricted Stock Unit Award. Each Outside Director automatically will
be granted an Award of Restricted Stock Units on the date of each annual meeting
of the stockholders of the Company beginning on the date of the 2016 annual
meeting of stockholders (an “Annual Restricted Stock Unit Award”), provided he
or she is then an Outside Director. Each Annual Restricted Stock Unit Award
shall cover that number of Shares as determined by dividing a dollar amount as
set by the Board or any authorized Committee from time to time by the average of
the Fair Market Value of a Share for the thirty (30) trading days ending on (and
including) the trading day immediately preceding the date of grant, rounded down
to the nearest whole Restricted Stock Unit.

(d) Terms. Except as provided in Section 14(e), the terms of each Restricted
Stock Unit granted pursuant to this Section 14 will be as follows:

(i) Initial Restricted Stock Unit Award. Subject to Section 17 of the Plan, any
Initial Restricted Stock Unit Award will become one hundred percent (100%)
vested and be settled pursuant to the issuance of Shares on the earlier of
(1) the first anniversary of such Initial Stock Unit Award’s date of grant or
(2) the date immediately preceding the date of the next annual meeting of
stockholders that occurs after such Initial Restricted Stock Unit Award’s date
of grant, provided that the Participant continues to serve as a Director on such
date.

(ii) Annual Restricted Stock Unit Award. Subject to Section 17 of the Plan, each
Annual Restricted Stock Unit Award will become one hundred percent (100%) vested
and be settled pursuant to the issuance of Shares on the earlier of (1) the
first anniversary of such Annual Restricted Stock Unit Award’s date of grant or
(2) the date immediately preceding the date of the next annual meeting of
stockholders that occurs after such Annual Restricted Stock Unit Award’s date of
grant, provided that the Participant continues to serve as a Director on such
date.

 

-19-



--------------------------------------------------------------------------------

(e) Amendment. Notwithstanding the foregoing, the Board or any authorized
Committee in its discretion may change the number, type and terms of Awards
granted under this Section 14.

15. Leaves of Absence. Unless the Administrator provides otherwise, vesting of
Awards granted hereunder will be suspended during any unpaid leave of absence
and will resume on the date the Participant returns to work on a regular
schedule as determined by the Company. A Service Provider will not cease to be
an Employee in the case of (i) any leave of absence approved by the Company or
(ii) transfers between locations of the Company or between the Company and a
Related Entity. For purposes of Incentive Stock Options, no such leave may
exceed ninety (90) days, unless reemployment upon expiration of such leave is
guaranteed by statute or contract. If reemployment upon expiration of a leave of
absence approved by the Company is not so guaranteed, then three months
following the 91st day of such leave any Incentive Stock Option held by the
Participant will cease to be treated as an Incentive Stock Option and will be
treated for tax purposes as a Nonstatutory Stock Option.

16. Non-Transferability of Awards. Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Participant, only by the Participant. If the Administrator makes an Award
transferable, such Award will contain such additional terms and conditions as
the Administrator deems appropriate. Notwithstanding anything to the contrary in
the Plan, in no event will the Administrator have the right to determine and
implement the terms and conditions of any Award Transfer Program without
stockholder approval.

17. Adjustments; Dissolution or Liquidation; Merger or Change in Control.

(a) Adjustments. In the event that any dividend or other distribution (whether
in the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs such that an adjustment is
determined by the Administrator (in its sole discretion) to be appropriate in
order to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, then the Administrator shall, in
such manner as it may deem equitable, adjust the number and class of shares
which may be delivered under the Plan, the per person limits on grants contained
in Section 6(c), and the number, class, and price of shares subject to
outstanding Awards. Notwithstanding the preceding, the number of shares subject
to any Award always shall be a whole number.

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator will notify each Participant as
soon as practicable prior to the effective date of such proposed transaction.
The Administrator in its discretion may provide for a Participant to have the
right to exercise his or her Award, to the extent applicable, until ten
(10) days

 

-20-



--------------------------------------------------------------------------------

prior to such transaction as to all of the Awarded Stock covered thereby,
including Shares as to which the Award would not otherwise be exercisable. In
addition, the Administrator may provide that any Company repurchase option or
forfeiture rights applicable to any Award shall lapse in full, and that any
Award’s vesting schedule shall accelerate in full, provided the proposed
dissolution or liquidation takes place at the time and in the manner
contemplated. To the extent it has not been previously exercised or vested, an
Award will terminate immediately prior to the consummation of such proposed
action.

(c) Merger or Change in Control.

(i) Stock Options and SARS. In the event of a merger or Change in Control, an
outstanding Option or SAR may be (i) assumed or substituted with an equivalent
option or SAR of the successor corporation or a Parent or Subsidiary of the
successor corporation, (ii) replaced with a cash incentive program of the
successor corporation or a Parent or Subsidiary of the successor corporation, or
(iii) terminated. Unless determined otherwise by the Administrator, in the event
that the successor corporation does not assume, substitute or replace a
Participant’s Option or SAR, the Participant shall, immediately prior to the
merger or Change in Control, fully vest in and have the right to exercise such
Option or SAR that is not assumed, substituted or replaced as to all of the
Awarded Stock, including Shares as to which it would not otherwise be vested or
exercisable. If an Option or SAR is not assumed, substituted or replaced in the
event of a merger or Change in Control, the Administrator shall notify the
Participant in writing or electronically that the Option or SAR shall be
exercisable, to the extent vested, for a period of up to fifteen (15) days from
the date of such notice, and the Option or SAR shall terminate upon the
expiration of such period. For the purposes of this paragraph, the Option or SAR
shall be considered assumed if, following the merger or Change in Control, the
option or stock appreciation right confers the right to purchase or receive, for
each Share of Awarded Stock subject to the Option or SAR immediately prior to
the merger or Change in Control, the consideration (whether stock, cash, or
other securities or property) received in the merger or Change in Control by
holders of Common Stock for each Share held on the effective date of the
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the merger or Change
in Control is not solely common stock of the successor corporation or its
Parent, the Administrator may, with the consent of the successor corporation,
provide for the consideration to be received upon the exercise of the Option or
SAR, for each Share of Awarded Stock subject to the Option or SAR, to be solely
common stock of the successor corporation or its Parent equal in fair market
value to the per share consideration received by holders of Common Stock in the
merger or Change in Control. Notwithstanding anything herein to the contrary, an
Award that vests, is earned or paid-out upon the satisfaction of one or more
Performance Goals will not be considered assumed if the Company or its successor
modifies any of such Performance Goals without the Participant’s consent;
provided, however, a modification to such Performance Goals only to reflect the
successor corporation’s post-merger or post-Change in Control corporate
structure will not be deemed to invalidate an otherwise valid Award assumption.

With respect to Options and SARs granted to an Outside Director, the Participant
shall, immediately prior to the merger or Change in Control, fully vest in and
have the right to exercise such Options and SARs as to all of the Awarded Stock,
including Shares as to which it would not otherwise be vested or exercisable.
With respect to Options and SARs granted to an Employee, the Employee,

 

-21-



--------------------------------------------------------------------------------

upon a termination of the Employee by the Company or a Related Entity without
Cause or a resignation of the Employee with Good Reason, shall receive one year
of additional vesting for each full year of service performed for the Company or
a Related Entity; provided, that such termination or resignation occurs within
the twelve (12) month period following a Change in Control.

(ii) Restricted Stock, Restricted Stock Units, Performance Shares, Performance
Units, Performance Bonus Awards and Deferred Stock Units. In the event of a
merger or Change in Control, an outstanding Restricted Stock, Restricted Stock
Unit, Performance Share, Performance Unit, Performance Bonus Award or Deferred
Stock Unit award may be (i) assumed or substituted with an equivalent Restricted
Stock, Restricted Stock Unit, Performance Share, Performance Unit, Performance
Bonus Award or Deferred Stock Unit award of the successor corporation or a
Parent or Subsidiary of the successor corporation, (ii) replaced with a cash
incentive program of the successor corporation or a Parent or Subsidiary of the
successor corporation, or (iii) terminated. Unless determined otherwise by the
Administrator, in the event that the successor corporation refuses to assume,
substitute or replace a Participant’s Restricted Stock, Restricted Stock Unit,
Performance Share, Performance Unit, Performance Bonus Award or Deferred Stock
Unit award, the Participant shall, immediately prior to the merger or Change in
Control, fully vest in such Restricted Stock, Restricted Stock Unit, Performance
Share, Performance Unit, Performance Bonus Award or Deferred Stock Unit
including as to Shares which would not otherwise be vested. For the purposes of
this paragraph, a Restricted Stock, Restricted Stock Unit, Performance Share,
Performance Unit, Performance Bonus Award and Deferred Stock Unit award shall be
considered assumed if, following the merger or Change in Control, the award
confers the right to purchase or receive, for each Share subject to the Award
immediately prior to the merger or Change in Control, the consideration (whether
stock, cash, or other securities or property) received in the merger or Change
in Control by holders of Common Stock for each Share held on the effective date
of the transaction (and if holders were offered a choice of consideration, the
type of consideration chosen by the holders of a majority of the outstanding
Shares); provided, however, that if such consideration received in the merger or
Change in Control is not solely common stock of the successor corporation or its
Parent, the Administrator may, with the consent of the successor corporation,
provide for the consideration to be received, for each Share and each unit/right
to acquire a Share subject to the Award, to be solely common stock of the
successor corporation or its Parent equal in fair market value to the per share
consideration received by holders of Common Stock in the merger or Change in
Control. Notwithstanding anything herein to the contrary, an Award that vests,
is earned or paid-out upon the satisfaction of one or more Performance Goals
will not be considered assumed if the Company or its successor modifies any of
such Performance Goals without the Participant’s consent; provided, however, a
modification to such Performance Goals only to reflect the successor
corporation’s post-merger or post-Change in Control corporate structure will not
be deemed to invalidate an otherwise valid Award assumption.

With respect to Awards granted to an Outside Director, the Participant shall,
immediately prior to the merger or Change in Control, fully vest in such Awards,
including Shares as to which it would not otherwise be vested. With respect to
Awards granted to an Employee, the Employee, upon a termination of the Employee
by the Company or a Related Entity without Cause or a resignation of the
Employee with Good Reason, shall receive one year of additional vesting for each
full year of service performed for the Company or a Related Entity; provided,
that such termination or resignation occurs within the twelve (12) month period
following a Change in Control.

 

-22-



--------------------------------------------------------------------------------

18. Date of Grant. The date of grant of an Award will be, for all purposes, the
date on which the Administrator makes the determination granting such Award, or
such other later date as is determined by the Administrator. Notice of the
determination will be provided to each Participant within a reasonable time
after the date of such grant.

19. Term of Plan. Subject to Section 25 of the Plan, this amended and restated
Plan was adopted by the Board on November 13, 2019 and will become effective on
the date of the next annual meeting of stockholders (February 4, 2020). It will
continue in effect thereafter unless and until terminated under Section 20 of
the Plan. Notwithstanding the preceding, no new Incentive Stock Options may be
granted after November 12, 2029.

20. Amendment and Termination of the Plan.

(a) Amendment and Termination. The Board may at any time amend, alter, suspend
or terminate the Plan.

(b) Stockholder Approval. The Company will obtain stockholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws.

(c) Effect of Amendment or Termination. No amendment, alteration, suspension or
termination of the Plan will impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Administrator, which
agreement must be in writing and signed by the Participant and the Company.
Termination of the Plan will not affect the Administrator’s ability to exercise
the powers granted to it hereunder with respect to Awards granted under the Plan
prior to the date of such termination.

21. Conditions Upon Issuance of Shares.

(a) Legal Compliance. The granting of Awards and the issuance and delivery of
Shares under the Plan shall be in compliance with any Applicable Laws, rule and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required. Shares will not be issued pursuant to
the exercise or vesting of an Award unless the exercise or vesting of such Award
and the issuance and delivery of such Shares will comply with Applicable Laws,
rules and regulations and will be further subject to the approval of counsel for
the Company with respect to such compliance.

(b) Investment Representations. As a condition to the exercise or receipt of an
Award, the Company may require the person exercising or receiving such Award to
represent and warrant at the time of any such exercise or receipt that the
Shares are being purchased only for investment and without any present intention
to sell or distribute such Shares if, in the opinion of counsel for the Company,
such a representation is required.

22. Severability. Notwithstanding any contrary provision of the Plan or an Award
to the contrary, if any one or more of the provisions (or any part thereof) of
this Plan or the Awards shall be held invalid, illegal or unenforceable in any
respect, such provision shall be modified so as to make it valid, legal and
enforceable, and the validity, legality and enforceability of the remaining
provisions (or any part thereof) of the Plan or Award, as applicable, shall not
in any way be affected or impaired thereby.

 

-23-



--------------------------------------------------------------------------------

23. Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction or to complete or comply
with the requirements of any registration or other qualification of the Shares
under any state, federal or foreign law or under the rules and regulations of
the Securities and Exchange Commission, the stock exchange on which Shares of
the same class are then listed, or any other governmental or regulatory body,
which authority, registration, qualification or rule compliance is deemed by the
Company’s counsel to be necessary or advisable for the issuance and sale of any
Shares hereunder, will relieve the Company of any liability in respect of the
failure to issue or sell such Shares as to which such requisite authority,
registration, qualification or rule compliance will not have been obtained.

24. Forfeiture Events. The Administrator may specify in an Award Agreement that
the Participant’s rights, payments, and benefits with respect to an Award shall
be subject to reduction, cancellation, forfeiture, or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions of an Award. Such events may include, but
shall not be limited to, fraud, breach of a fiduciary duty, restatement of
financial statements as a result of fraud or willful errors or omissions,
termination of employment for cause, violation of material Company and/or
Subsidiary policies, breach of non-competition, confidentiality, or other
restrictive covenants that may apply to the Participant, or other conduct by the
Participant that is detrimental to the business or reputation of the Company
and/or its Subsidiaries. The Administrator may also require the application of
this Section 24 with respect to any Award previously granted to a Participant
even without any specified terms being included in any applicable Award
Agreement to the extent required under Applicable Laws.

25. Stockholder Approval. The Plan will be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted. Such stockholder approval will be obtained in the manner and to the
degree required under Applicable Laws.

26. Tax.

(a) Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof) or such earlier time as any tax
withholding obligations are due, the Company will have the power and the right
to deduct or withhold, or require a Participant to remit to the Company, an
amount sufficient to satisfy federal, state, local, foreign or other taxes
(including the Participant’s FICA obligation, social taxes, payment on account
or other tax liability legally applicable to the Participant) required to be
withheld with respect to such Award (or exercise thereof).

(b) Withholding Arrangements. The Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time and such terms
as set forth in any Award Agreement, may permit a Participant to satisfy such
tax withholding obligation, in whole or in part by (without limitation) (a)
paying cash, (b) withholding from cash due to the Participant (whether from the
sale of Shares or otherwise), (c) electing to have the Company withhold
otherwise deliverable Shares having a Fair Market Value equal to the minimum
statutory amount required to be withheld, or (d) delivering to the Company
already-owned Shares having a Fair Market Value equal to the minimum statutory
amount required to be withheld. The Fair Market Value of the Shares to be
withheld or delivered will be determined as of the date that the taxes are
required to be withheld.

 

-24-



--------------------------------------------------------------------------------

(c) Compliance With Code Section 409A. Awards will be designed and operated in
such a manner that they are either exempt from the application of, or comply
with, the requirements of Section 409A of the Code such that the grant, payment,
settlement or deferral will not be subject to the additional tax or interest
applicable under Section 409A, except as otherwise determined in the sole
discretion of the Administrator. Each payment or benefit under this Plan and
under each Award Agreement is intended to constitute a separate payment for
purposes of Section 1.409A-2(b)(2) of the Treasury Regulations. The Plan, each
Award and each Award Agreement under the Plan is intended to be exempt from or
otherwise meet the requirements of Section 409A and will be construed and
interpreted, including but not limited with respect to ambiguities and/or
ambiguous terms, in accordance with such intent, except as otherwise
specifically determined in the sole discretion of the Administrator. To the
extent that an Award or payment, or the settlement or deferral thereof, is
subject to Section 409A the Award will be granted, paid, settled or deferred in
a manner that will meet the requirements of Section 409A, such that the grant,
payment, settlement or deferral will not be subject to the additional tax or
interest applicable under Section 409A.

27. Governing Law and Venue. The Plan and all determinations made and actions
taken pursuant hereto will be governed by, and construed in accordance with, the
laws of the State of California, USA without regard to principles of conflict of
laws. For purposes of any action or dispute that arises directly or indirectly
from the relationship of the parties evidenced by the Plan, the parties hereby
submit to and consent to the exclusive jurisdiction of the State of California
and agree that such action or dispute shall be conducted only in the courts of
San Francisco County, California, or the federal courts for the United States
for the Northern District of California, and no other courts.

 

-25-